DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffens et al (US 2010/0121597; art cited applicant).
Regarding independent claim 1, Steffens, as shown in figure 1, teaches a main measurement device (5, 25, 20 and 2) for simultaneously measuring signals ([0039]) with at least one secondary measurement device (3 and 21), the main measurement device comprising: a reference signal output port configured to couple to the at least one secondary measurement device (the node connected to 25, 24 and 24’ and [0043]); a reference signal generator coupled to the reference signal output port and configured to generate a reference signal (5 and [0043]); a measurement port configured to receive a signal to be measured (8 and [0043]); a trigger output port (31 and [0033] and [0039]) configured to couple to a trigger input port of the at least one secondary measurement device and to output a trigger signal (31 and [0033] and [0039]); and a controllably switchable internal signal path configured to selectively couple the reference signal generator internally with the measurement port (path 22-23-25-24-20-12-8 and [0043]).
Regarding independent claim 7, Steffens, as shown in figure 1, teaches a secondary measurement device (3 and 21) for simultaneously measuring signals with a main measurement device ([0039]), the secondary measurement device comprising: a reference signal input port configured to couple to a reference signal output port of the main measurement device (24’ and [0043]); a measurement port configured to receive a signal to be measured (9 and [0043]); a trigger input port configured to receive an external trigger signal from the main measurement device (11 and [0046]); and a controllably switchable internal signal path configured to selectively couple the reference signal input port internally with the measurement port (path 24’-21-13-0 and [0043]).
Regarding independent claim 13, Steffens teaches a method for synchronizing simultaneous measurement of signals with a main measurement device and at least one secondary measurement device ([0039]), the main measurement device comprising a reference signal output port, a first measurement port, a trigger output port, and a first communication interface, and the at least one secondary measurement device comprising a reference signal input port coupled to the reference signal output port, a second measurement port, a trigger input port coupled to the trigger output port, and a second communication interface coupled to the second communication interface of the main measurement device (see rationale for claim 1 above), the method comprising: outputting a reference signal generated by a reference signal generator in the main measurement device via the reference signal output port of the main measurement device to the reference signal input port of the at least one secondary measurement device; internally coupling the reference signal generator with the first measurement port of the main measurement device; internally coupling the reference signal input port of the at least one secondary measurement device with the second measurement port of the at least one secondary measurement device; measuring the reference signal with the first measurement port of the main measurement device; measuring the reference signal with the second measurement port of the at least one secondary measurement device; generating a main timestamp for the measured reference signal in the main measurement device (22, 8 and 9 in fig. 1 and [0039] and [0043]); outputting a trigger signal via the trigger output port of the main measurement device concurrently with generating the main timestamp; generating a secondary timestamp for the measured reference signal in the at least one secondary measurement device upon receipt of the trigger signal (31 and 11 in fig. 1 and [0039] and [0043]); and determining a skew time based on data measured in the main measurement de- vice and the main timestamp and the data measured in the at least one secondary measurement device and the respective secondary timestamp ([0039]).
Regarding dependent claims 2 and 8, Steffens further teaches a device controller coupled to the reference signal generator and the switchable internal signal path, wherein the device controller is configured to perform in a calibration operation mode a calibration of the synchronization between the main measurement de- vice and the at least one secondary measurement device by: controlling the reference signal generator to output the reference signal via the reference signal output port to the at least one secondary measurement de- vice; controlling the switchable internal signal path to couple the reference signal generator with the measurement port; controlling the measurement port to measure the reference signal provided by the reference signal generator via the switchable internal signal path; and generating a main timestamp for the measured reference signal and out- putting a trigger signal via the trigger output port at the same time. See [0043] and [0044].

	Allowable Subject Matter
Claims 3-6, 9-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Boudiaf et al (US 7,030,625) and Leibfritz et al (US 10,454,600) are cited because they are pertinent to the measurement device. However, none of the cited references teaches or suggests the further arrangements as recited in the dependent claims 3-6, 9-12 and 14-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636